Grant, J.
The plaintiff had a chattel mortgage executed by Hartman & Antrim upon a stock of'goods and other personal property. Defendants Olney and Shields also had a chattel mortgage upon the stock, but not upon the other personal property. Olney and Shields took possession, under ' their mortgage, of all the property. *295Plaintiff made demand of possession, which was refused, and then brought this action for the conversion.
Plaintiff was a corporation doing business in Chicago. While this suit was pending, Hartman & Antrim paid to plaintiff the amount of its debt, which gave them a receipt stating that the account had been fully settled, and that it had no claim against the firm of Hartman & An-trim. Olney and Shields then interposed their plea puis darrien continuance, setting up this payment. The case was tried before the court without a jury. It was admitted that Olney and Shields seized, and refused to return to plaintiff on demand, goods of the value of $200, on which the plaintiff had a chattel mortgage, duly filed, and in which the defendants had no right or interest whatever. The court thereupon rendered judgment against the defendants for six cents damages, and costs of suit to be taxed.
Courts have held that, when a defendant has paid the plaintiff the amount of the debt due from him, and for which the suit was brought, and plaintiff has received it' without insisting upon the payment of costs, his right to costs is extinguished. But that is not the case here. Olney and Shields had no control over "the debt due to plaintiff from Hartman & Antrim. Olney and Shields were alone defending. They had no interest in nor right to the possession of the property, and were mere naked trespassers. Plaintiff had no claim against Hartman & Antrim for the costs of the suit, for they were in no manner responsible for the wrongful act of Olney and Shields in seizing the property. A tender by Hartman & An-trim to plaintiff of the full amount of principal and interest due would have stopped the running of interest, and discharged the lien, regardless of this suit. Plaintiff, in order to protect its rights, was compelled, not by Hartman & Antrim, but by Olney and Shields, to bring *296this suit. The defendants were liable to plaintiff for the costs; and, in order to render their plea effective, should at some time have tendered or offered to pay the costs up to the time of filing the plea.
Judgment affirmed, with costs.
The other Justices concurred.